ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-139, concluding that as a matter of final discipline pursuant to Rule l:20-13(c), MICHAEL A. DeMIRO of VERONA, who was admitted to the bar of this State in 1976, and who thereafter was temporarily suspended from the practice of law pursuant to Rule 1:20 — 13(b)(1) by Order of this Court filed June 2, 2003, and who remains suspended at this time, should be suspended from the practice of law for a period of eighteen months on the basis of his plea of guilty to one count of conspiracy to obstruct justice (18 U.S.C.A. 371), conduct in violation of RPC 8.4(b) (criminal act reflecting adversely on honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MICHAEL A. DeMIRO is suspended from the practice of law for a period of eighteen months and until the further Order of the Court, retroactive to June 2, 2003; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20b(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a *249period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.